DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on February 11, 2021.
Claims 2-21 have been amended.  No claims have been cancelled. No new claims have been added. Thus, claims 2-21 are pending and examined below.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 22, 2018, and April 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Arguments
	Applicant’s arguments regarding claim rejections under 35 USC § 103 filed February 11, 2021 has been superseded with new prior art found and detailed below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 7-9, 14-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzler (US-20140163775-A1).

Regarding Claim 2, Metzler teaches a geodetic marking system for marking target points using an unmanned aerial vehicle (UAV), an example of a computerized method (see Metzler, Abstract, figure 3, paragraph 86, regarding marker system 1) comprising: receiving information describing a flight plan for an unmanned aerial vehicle (UAV), the flight plan identifying one or more waypoints associated with geographic locations (see Metzler, figure 6, paragraph 49, and 93-94, regarding air vehicle 10 (targeting unit) whereby “a path (flight plan) can be defined by waypoints, wherein the targeting unit is moved along the path, in particular wherein an optimization of a path course is performed, in particular automatically, and/or the path has the target point and/or the setpoint position, and/or marking of the position of the waypoints as intermediate target points is performed continuously along the path”); and at each of the geographic locations, performing a flight operation by the UAV to designate a surface with a pattern for the geographic location, wherein performing the flight operation at the geographic location comprises: navigating the UAV to each of the one or more waypoints that are associated with the geographic location; and while located at each of the associated waypoints, spraying, by the UAV, a fluid onto the surface, wherein the sprayed fluid forms an identifiable mark on the surface (see Metzler, Abstract, figure 3, paragraphs 21, 23, 52, 86,  and 90, regarding “targeting unit 10 (UAV) is equipped with a marking unit or carries such a marking unit. The marking unit can be embodied as an optical marking unit, in particular as a laser beam source, wherein the target point is marked in an optically visible manner by emitting the laser beam, and/or can carry out a marking of the target point (identifiable mark) by means of application (spraying) of a marking consisting of dye, e.g., spray lacquer or ink jet (fluid)”).

Regarding claim 7, Metzler teaches the computerized method of claim 2, including further comprising: capturing, by the UAV, imagery that includes the identifiable mark formed at the geographic location (see Metzler, paragraph 57, regarding  “targeting unit (UAV) can have an optical acquisition unit, in particular a camera, for acquiring (capturing) an image, in particular wherein the image has the target point (identifiable mark) or the target point is located in the field of vision”); and providing the captured imagery and stored location information to a (see Metzler, paragraph 58, regarding  “position determination of the targeting unit can be performed as a function of acquired images. For this purpose, a series of images can be acquired, the image regions of which respectively partially overlap. The overlap regions can be compared, for example, by a comparison of patterns acquired on the images, in particular by image processing or comparison of the overlap regions of the images”, whereby image processing in this context is known in the art as photogrammetry, in particular, of generating orthomosaic (2D) maps using (GCD) ground control points (identifiable marks) for resolving accurate projection and determination of location information).

Regarding claim 8, Metzler teaches the computerized method of claim 2, including further comprising: receiving, via a user interface, input specifying selections of one or more locations; determining the flight plan for the UAV, based on the one or more locations; and transmitting, to the UAV, flight information including the flight plan via a wireless or wired connection (see Metzler, paragraph 31, regarding “a remote control unit for controlling the targeting unit, in particular wherein the remote control unit has a display screen (user interface) for displaying information. Using such a remote control unit, control-relevant data (waypoints and/or flight plans) can be transmitted (wired or wireless) to and/or received from the targeting unit or furthermore manual control of the targeting unit can be performed by an operator”, and “Furthermore, data processing for control (flight planning) can be performed on the remote control unit, wherein the remote control unit can be implemented, e.g., as a PDA, smart phone, or tablet PC”).

Regarding claims 9, and 14-15, independent claim 9 is an apparatus performing the identical method of independent claim 2, and similarly, dependent claims 14-15 of independent claim 9 are also identical methods corresponding to dependent claims 7-8 of independent claim 2, therefore claims 9, and 14-15, are rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 2, and 7-8.

Regarding claims 16, and 20-21, independent claim 16 is a non-transitory computer storage medium with instructions performing the identical method of independent claim 2, and similarly, dependent claims 20-21 of independent claim 16 are also identical methods corresponding to dependent claims 7-8 of independent claim 2, therefore claims 16, and 20-21, are rejected under 35 U.S.C. 102(a)(1) for the same respective rationale as claims 2, and 7-8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Metzler (US-20140163775-A1).

Regarding claim 3, Metzler teaches the computerized method of claim 2, except wherein spraying the fluid onto the surface comprises: rotating a spray nozzle coupled to the UAV in a circular fashion while spraying the fluid onto the surface.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that a circular rotation of a spray nozzle may be achieved without additional components and using existing flight maneuvers that would preserve the takeoff weight of drone in lieu of adding more payload weight, such as a rotatable gimbal platform.  In the case where the fixed nozzle pointing direction is oblique (non-nadir), a UAV configured as a multi-copter can hover and rotate (yaw) in place to generate a circular pattern onto the surface. In the case where the fixed nozzle is nadir 

Regarding claim 4, Metzler teaches the computerized method of claim 2, except wherein spraying the fluid onto the surface comprises: spraying, by the UAV, the fluid in a first color onto the surface, and spraying, by the UAV, the fluid in a second color onto the surface. 
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that enabling multi-colored fluids, for example, ink jet fluids, as disclosed by Metzler, would be merely taking existing color inkjet printer technology and deploying a compact form factor onto a UAV with the UAV controller modified to selectively actuate the desired color nozzle to generate a first color that is different than a second color.

Regarding claim 5, Metzler teaches the computerized method of claim 2, except wherein the identifiable mark is a predetermined shape comprising one or more of a circle, x-pattern, sphere, or cross-hatch.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that predetermined shapes, for example, planar surface shapes such as circles, x-pattern, and cross-hatches, may be achieved without additional components by manipulating predetermined shape-based flight path of the UAV while selectively actuating the spraying nozzle to generate the desired shapes at the footprint of the flight path at the surface.

Regarding claim 6, Metzler teaches the computerized method of claim 2, except wherein the UAV comprises one or more receptacles housing one or more fluid containers; and one or more actuators coupled to the fluid containers.
 However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that, ink jet (fluids), as disclosed by Metzler, like those used for ink jet printers would require an (electronic) actuator and some form of a (fluid) container to host the ink jet to be dispensed from a UAV.  Furthermore, the placement or location of receptacle housing of the fluid on a UAV is critical to the stability of the UAV in flight especially since the fluid depletion over time could adversely change the center of gravity of the UAV beyond its safe operating parameters.

Regarding claims 10-13, independent claim 9 is an apparatus performing the identical method of independent claim 2, and similarly, dependent claims 10-13 of independent claim 9 are also identical methods corresponding to dependent claims 3-6 of independent claim 2, therefore claims 10-13, are rejected under 35 U.S.C. 103 for the same respective rationale as claims 3-6.

Regarding claims 17-19, independent claim 16 is a non-transitory computer storage medium with instructions performing the identical method of independent claim 2, and similarly, dependent claims 17-19 of independent claim 16 are also identical methods corresponding to dependent claims 3-5 of independent claim 2, therefore 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/P.Y.N./Examiner, Art Unit 3661 

December 4, 2021
       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661